
	
		I
		111th CONGRESS
		2d Session
		H. R. 4481
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2010
			Mr. Lance introduced
			 the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To reduce the Federal budget deficit in a responsible
		  manner.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Deficit Reduction Act of
			 2009.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					TITLE I—Discretionary Spending Limits 
					Sec. 101. Discretionary spending limits.
					Sec. 102. Sequestration for discretionary limits.
					Sec. 103. Adjustments to discretionary spending
				limits.
					Sec. 104. Low-growth report.
					Sec. 105. Conforming amendments.
					TITLE II—Deficit Limits
					Sec. 201. Deficit limits.
					Sec. 202. Effective date.
					TITLE III—General Provisions
					Sec. 301. Exempt programs and activities.
					Sec. 302. Enforcement procedures under the Congressional Budget
				Act.
					Sec. 303. Definitions.
				
			IDiscretionary
			 Spending Limits 
			101.Discretionary
			 spending limitsSection 251(c)
			 of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 striking beginning with means— through paragraph (13) and
			 inserting means, for fiscal years 2011 through 2019, the baseline, minus
			 any spending designated as an emergency, for the preceding fiscal year as
			 adjusted for inflation and.
			102.Sequestration
			 for discretionary limitsSubsection (a) of section 251 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 are amended to read
			 as follows:
				
					(a)Sequestration
						(1)In
				generalNot later than 45
				calendar days after Congress adjourns to end a session, OMB shall conduct a
				sequestration to eliminate the budget year breach, if any, resulting from
				budget authority and outlays in excess of the discretionary spending
				limit.
						(2)Breach
				calculationThe breach is, if greater than zero, the breach for
				the budget year, minus any adjustments pursuant to subsection (b).
						(3)SequestrationTo
				eliminate the breach in a budget year, each account shall be reduced by a
				dollar amount calculated by multiplying the level of sequesterable budgetary
				resources in that account at that time by the uniform percentage necessary to
				enforce subsection (c).
						(4)Look
				backIf, after June 30, an appropriation for the fiscal year in
				progress is enacted that causes a breach, the discretionary spending limits for
				the next fiscal year shall be reduced by the amount or amounts of that
				breach.
						.
			103.Adjustments to
			 discretionary spending limitsSection 251(b) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended to read as follows:
				
					(b)Adjustments to
				Discretionary Spending Limits
						(1)Concepts and
				definitionsWhen the President submits the budget under section
				1105 of title 31, United States Code, OMB shall calculate and the budget shall
				include adjustments to discretionary spending limits (and those limits as
				cumulatively adjusted) for the budget year and each outyear to reflect changes
				in concepts and definitions. Such changes shall equal the baseline levels of
				new budget authority and outlays using up-to-date concepts and definitions
				minus those levels using the concepts and definitions in effect before such
				changes. Such changes may only be made after consultation with the Committees
				on Appropriations and the Budget of the House of Representatives and the Senate
				and that consultation shall include written communication to such committees
				that affords such committees the opportunity to comment before official action
				is taken for such changes.
						(2)Adjustments
							(A)Emergency
				designationIf appropriations
				for discretionary accounts are enacted that the President designates as
				emergency requirements and that the Congress so designates in statute, the
				adjustment shall be the total of such appropriations in discretionary accounts
				designated as emergency requirements and the outlays flowing in all fiscal
				years from such appropriations.
							(B)Overseas
				contingency operations designationIf appropriations for discretionary
				accounts are enacted that the President designates as overseas contingency
				operations related to the global war on terrorism, including Iraq and
				Afghanistan, that the Congress so designates in statute, the adjustment shall
				be the total of such appropriations in discretionary accounts designated as
				overseas contingency operations and the outlays flowing in all fiscal years
				from such appropriations.
							(3)Special outlay
				allowanceIf, in any fiscal
				year, outlays for a category exceed the discretionary spending limit for that
				category but new budget authority does not exceed its limit for that category
				(after application of the first step of a spending reduction described in
				subsection (a)(2), if necessary), the adjustment in outlays for a fiscal year
				is the amount of the excess but not to exceed 0.5 percent of the sum of the
				adjusted discretionary spending limits on outlays for that fiscal
				year.
						.
			104.Low-growth
			 reportSection 254(i) of the
			 Balanced Budget and Emergency Deficit Control Act is amended to read as
			 follows:
				
					(i)Low-Growth
				report
						(1)In
				generalAt any time, OMB, in consultation with the Secretary of
				Commerce, shall notify the Congress if—
							(A)during the period
				consisting of the quarter during which such notification is given, the quarter
				preceding such notification, the 4 quarters following such notification, OMB
				has determined that real economic growth is projected or estimated to be less
				than 1 percent with respect to each of any 2 consecutive quarters within such
				period; or
							(B)the most recent of
				the Department of Commerce's advance preliminary or final reports of actual
				real economic growth indicate that the rate of real economic growth for the
				following four quarters is projected or estimated to be less than 1 percent
				with respect to each of any two consecutive quarters.
							(2)SuspensionSequestration
				under sections 251 and 253A shall be suspended in any fiscal year in which
				there occur 2 quarters of low growth as described in subparagraphs (A) or (B)
				of paragraph
				(1).
						.
			105.Conforming
			 amendmentsSection 275(b) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 striking 2002 and inserting 2019 and by striking
			 2006 and inserting 2019.
			IIDeficit
			 Limits
			201.Deficit
			 limitsThe Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by inserting after section 253
			 the following:
				
					253A.Enforcing
				deficit limits
						(a)Enforcing
				Deficit LimitsIn this
				section, the term deficit limit means an amount, as estimated by
				OMB, that equals—
							(1)4 percent of GDP
				for fiscal year 2012; and
							(2)3 percent of GDP
				for fiscal years 2013 through 2019.
							(b)Determining the
				GDPThe Office of Management and Budget shall estimate the GDP at
				the outset of the fiscal year, on April 30, on August 20, and 15 days after the
				conclusion of the fiscal year. CBO shall provide advisory reports calculating
				the GDP at identical times.
						(c)Sequestration
							(1)In
				general
								(A)Excess
				deficitNot later than 45 calendar days after Congress adjourns,
				OMB shall conduct a sequestration to eliminate the excess deficit.
								(B)DefinitionFor
				purposes of this subsection, the term excess deficit means the
				deficit for the preceding year minus the deficit limit as described in the
				subsection (a) and adjusted pursuant to paragraph (2).
								(2)Adjustments
								(A)Emergency
				designationIf direct
				spending or appropriations for discretionary accounts are enacted that the
				President designates as emergency requirements and that the Congress so
				designates in statute, the adjustment shall be the total of such direct
				spending or appropriations in discretionary accounts designated as emergency
				requirements and the outlays flowing in all fiscal years from such spending or
				appropriations.
								(B)Overseas
				contingency operations designationIf direct spending or appropriations for
				discretionary accounts are enacted that the President designates as overseas
				contingency operations related to the global war on terrorism, including Iraq
				and Afghanistan, that the Congress so designates in statute, the adjustment
				shall be the total of such direct spending or appropriations in discretionary
				accounts designated as overseas contingency operations and the outlays flowing
				in all fiscal years from such spending or appropriations.
								(3)Preview
				reportCBO shall submit an
				advisory sequestration preview report as described in section 254(c)(4) on
				August 10 of each year. OMB shall produce an sequestration preview report on
				August 20 as described in section 254(c)(4). Fifteen days after Congress
				adjourns, the OMB shall issue an update sequestration report as described in
				section 254(e). Thirty days later, the OMB should issue its final sequestration
				report as described in section 254(f)(3). It shall be accompanied by a
				Presidential order detailing the uniform spending reductions. The reductions
				should generally follow the process set forth in section 253 and 254, except as
				provided in this section.
							(4)Congressional
				actionIf the August 20 OMB report projects a sequestration, the
				Senate and House Budget Committees may report a resolution directing their
				committees to change the existing law to achieve the goals outlined in the
				August 20 report. If the Committees report their respective resolutions, a
				reconciliation process shall be triggered in accordance with section
				258C.
							(5)Reducing nonexempt budgetary resources by a
				uniform percentageOMB shall
				calculate the uniform percentage by which the budgetary resources of nonexempt
				direct and discretionary spending programs are to be sequestered such that the
				outlay savings resulting from that sequestration, as calculated under this
				subsection, to eliminate the excess deficit. If the uniform percentage
				calculated under the prior sentence exceeds 4 percent, the Medicare programs
				described in section 256(d) shall be reduced by 4 percent and the uniform
				percentage by which the budgetary resources of all other nonexempt direct and
				discretionary spending programs are to be sequestered shall be increased, as
				necessary, so that the sequestration of Medicare and of all other nonexempt
				direct and discretionary spending programs together produce the required outlay
				savings.
							(d)Look
				backIf, after June 30, a
				bill resulting in outlays for the fiscal year in progress is enacted that
				causes an excess deficit, the excess deficit for the next fiscal year shall be
				increased by the amount or amounts of that
				breach.
						.
			202.Effective
			 dateThis title shall apply to
			 fiscal year 2012 and subsequent fiscal years through fiscal year 2019.
			IIIGeneral
			 Provisions
			301.Exempt programs and activities
				(a)DesignationsSection 255 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by redesignating subsection
			 (i) as (j) and striking 1998 and inserting in lieu thereof
			 2010.
				(b)Social security, veterans programs, net
			 interest, and tax creditsSubsections (a) through (d) of section 255
			 of the Balanced Budget and Emergency Deficit Control Act of 1985 are amended to
			 read as follows:
					
						(a)Social security benefits and tier I
				railroad retirement benefitsBenefits payable under the old-age,
				survivors, and disability insurance program established under title II of the
				Social Security Act (42 U.S.C. 401 et seq.), and benefits payable under section
				231b(a), 231b(f)(2), 231c(a), and 231c(f) of title 45 United States Code, shall
				be exempt from reduction under any order issued under this part.
						(b)Veterans programsThe following program shall be exempt from
				reduction under any order issued under this part:
							
								All programs administered by the Department of
				  Veterans Affairs.
								Special Benefits for Certain World War II Veterans
				  (28–0401–0–1–701).
						(c)Net interestNo reduction of payments for net interest
				(all of major functional category 900) shall be made under any order issued
				under this part.
						(d)Refundable income tax creditsPayments to individuals made pursuant to
				provisions of the Internal Revenue Code of 1986 establishing refundable tax
				credits shall be exempt from reduction under any order issued under this
				part.
						.
				(c)Other programs and activities, low-Income
			 programs, and economic recovery programsSubsections (g) and (h) of section 255 of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 are amended to
			 read as follows:
					
						(g)Other programs and activities
							(1)(A)The following budget accounts and
				activities shall be exempt from reduction under any order issued under this
				part:
									
										Activities resulting from private donations,
				  bequests, or voluntary contributions to the Government.
										Activities financed by voluntary payments to the
				  Government for goods or services to be provided for such
				  payments.
										Administration of Territories, Northern Mariana
				  Islands Covenant grants (14–0412–0–1–808).
										Advances to the Unemployment Trust Fund and Other
				  Funds (16–0327–0–1–600).
										Black Lung Disability Trust Fund Refinancing
				  (16–0329–0–1–601).
										Bonneville Power Administration Fund and borrowing
				  authority established pursuant to section 13 of Public Law 93–454 (1974), as
				  amended (89–4045–0–3–271).
										Claims, Judgments, and Relief Acts
				  (20–1895–0–1–808).
										Compact of Free Association
				  (14–0415–0–1–808).
										Compensation of the President
				  (11–0209–01–1–802).
										Comptroller of the Currency, Assessment Funds
				  (20–8413–0–8–373).
										Continuing Fund, Southeastern Power Administration
				  (89–5653–0–2–271).
										Continuing Fund, Southwestern Power Administration
				  (89–5649–0–2–271).
										Dual Benefits Payments Account
				  (60–0111–0–1–601).
										Emergency Fund, Western Area Power Administration
				  (89–5069–0–2–271).
										Exchange Stabilization Fund
				  (20–4444–0–3–155).
										Federal Deposit Insurance Corporation, Deposit
				  Insurance Fund (51–4596–4–4–373).
										Federal Deposit Insurance Corporation, FSLIC
				  Resolution Fund (51–4065–0–3–373).
										Federal Deposit Insurance Corporation, Noninterest
				  Bearing Transaction Account Guarantee (51–4458–0–3–373).
										Federal Deposit Insurance Corporation, Senior
				  Unsecured Debt Guarantee (51–4457–0–3–373).
										Federal Housing Finance Agency, Administrative
				  Expenses (95–5532–0–2–371).
										Federal Payment to the District of Columbia Judicial
				  Retirement and Survivors Annuity Fund (20–1713–0–1–752).
										Federal Payment to the District of Columbia Pension
				  Fund (20–1714–0–1–601).
										Federal Payments to the Railroad Retirement Accounts
				  (60–0113–0–1–601).
										Federal Reserve Bank Reimbursement Fund
				  (20–1884–0–1–803).
										Financial Agent Services
				  (20–1802–0–1–803).
										Foreign Military Sales Trust Fund
				  (11–8242–0–7–155).
										Hazardous Waste Management, Conservation Reserve
				  Program (12–4336–0–3–999).
										Host Nation Support Fund for Relocation
				  (97–8337–0–7–051).
										Internal Revenue Collections for Puerto Rico
				  (20–5737–0–2–806).
										Intragovernmental funds, including those from which
				  the outlays are derived primarily from resources paid in from other government
				  accounts, except to the extent such funds are augmented by direct
				  appropriations for the fiscal year during which an order is in
				  effect.
										Medical Facilities Guarantee and Loan Fund
				  (75–9931–0–3–551).
										National Credit Union Administration, Central
				  Liquidity Facility (25–4470–0–3–373).
										National Credit Union Administration, Corporate
				  Credit Union Share Guarantee Program (25–4476–0–3–376).
										National Credit Union Administration, Credit Union
				  Homeowners Affordability Relief Program (25–4473–0–3–371).
										National Credit Union Administration, Credit Union
				  Share Insurance Fund (25–4468–0–3–373).
										National Credit Union Administration, Credit Union
				  System Investment Program (25–4474–0–3–376).
										National Credit Union Administration, Operating fund
				  (25–4056–0–3–373).
										National Credit Union Administration, Share
				  Insurance Fund Corporate Debt Guarantee Program
				  (25–4469–0–3–376).
										National Credit Union Administration, U.S. Central
				  Federal Credit Union Capital Program (25–4475–0–3–376).
										Office of Thrift Supervision
				  (20–4108–0–3–373).
										Panama Canal Commission Compensation Fund
				  (16–5155–0–2–602).
										Payment of Vietnam and USS Pueblo prisoner-of-war
				  claims within the Salaries and Expenses, Foreign Claims Settlement account
				  (15–0100–0–1–153).
										Payment to Civil Service Retirement and Disability
				  Fund (24–0200–0–1–805).
										Payment to Department of Defense Medicare-Eligible
				  Retiree Health Care Fund (97–0850–0–1–054).
										Payment to Judiciary Trust Funds
				  (10–0941–0–1–752).
										Payment to Military Retirement Fund
				  (97–0040–0–1–054).
										Payment to the Foreign Service Retirement and
				  Disability Fund (19–0540–0–1–153).
										Payments to Copyright Owners
				  (03–5175–0–2–376).
										Payments to Health Care Trust Funds
				  (75–0580–0–1–571).
										Payment to Radiation Exposure Compensation Trust
				  Fund (15–0333–0–1–054).
										Payments to Social Security Trust Funds
				  (28–0404–0–1–651).
										Payments to the United States Territories, Fiscal
				  Assistance (14–0418–0–1–806).
										Payments to trust funds from excise taxes or other
				  receipts properly creditable to such trust funds.
										Payments to widows and heirs of deceased Members of
				  Congress (00–0215–0–1–801).
										Postal Service Fund
				  (18–4020–0–3–372).
										Radiation Exposure Compensation Trust Fund
				  (15–8116–0–1–054).
										Reimbursement to Federal Reserve Banks
				  (20–0562–0–1–803).
										Salaries of Article III judges.
										Soldiers and Airmen’s Home, payment of claims
				  (84–8930–0–7–705).
										Tennessee Valley Authority Fund, except nonpower
				  programs and activities (64–4110–0–3–999).
										Tribal and Indian trust accounts within the
				  Department of the Interior which fund prior legal obligations of the Government
				  or which are established pursuant to Acts of Congress regarding Federal
				  management of tribal real property or other fiduciary responsibilities,
				  including but not limited to Tribal Special Fund (14–5265–0–2–452), Tribal
				  Trust Fund (14–8030–0–7–452), White Earth Settlement (14–2204–0–1–452), and
				  Indian Water Rights and Habitat Acquisition
				  (14–5505–0–2–303).
										United Mine Workers of America 1992 Benefit Plan
				  (95–8260–0–7–551).
										United Mine Workers of America 1993 Benefit Plan
				  (95–8535–0–7–551).
										United Mine Workers of America Combined Benefit Fund
				  (95–8295–0–7–551).
										United States Enrichment Corporation Fund
				  (95–4054–0–3–271).
										Universal Service Fund
				  (27–5183–0–2–376).
										Vaccine Injury Compensation
				  (75–0320–0–1–551).
										Vaccine Injury Compensation Program Trust Fund
				  (20–8175–0–7–551).
								(B)The following Federal retirement and
				disability accounts and activities shall be exempt from reduction under any
				order issued under this part:
									
										Black Lung Disability Trust Fund
				  (20–8144–0–7–601).
										Central Intelligence Agency Retirement and
				  Disability System Fund (56–3400–0–1–054).
										Civil Service Retirement and Disability Fund
				  (24–8135–0–7–602).
										Comptrollers general retirement system
				  (05–0107–0–1–801).
										Contributions to U.S. Park Police annuity benefits,
				  Other Permanent Appropriations (14–9924–0–2–303).
										Court of Appeals for Veterans Claims Retirement Fund
				  (95–8290–0–7–705).
										Department of Defense Medicare-Eligible Retiree
				  Health Care Fund (97–5472–0–2–551).
										District of Columbia Federal Pension Fund
				  (20–5511–0–2–601).
										District of Columbia Judicial Retirement and
				  Survivors Annuity Fund (20–8212–0–7–602).
										Energy Employees Occupational Illness Compensation
				  Fund (16–1523–0–1–053).
										Foreign National Employees Separation Pay
				  (97–8165–0–7–051).
										Foreign Service National Defined Contributions
				  Retirement Fund (19–5497–0–2–602).
										Foreign Service National Separation Liability Trust
				  Fund (19–8340–0–7–602).
										Foreign Service Retirement and Disability Fund
				  (19–8186–0–7–602).
										Government Payment for Annuitants, Employees Health
				  Benefits (24–0206–0–1–551). 
										Government Payment for Annuitants, Employee Life
				  Insurance (24–0500–0–1–602).
										Judicial Officers’ Retirement Fund
				  (10–8122–0–7–602).
										Judicial Survivors’ Annuities Fund
				  (10–8110–0–7–602).
										Military Retirement Fund
				  (97–8097–0–7–602).
										National Railroad Retirement Investment Trust
				  (60–8118–0–7–601).
										National Oceanic and Atmospheric Administration
				  retirement (13–1450–0–1–306).
										Pensions for former Presidents
				  (47–0105–0–1–802).
										Postal Service Retiree Health Benefits Fund
				  (24–5391–0–2–551).
										Public Safety Officer Benefits
				  (15–0403–0–1–754).
										Rail Industry Pension Fund
				  (60–8011–0–7–601).
										Retired Pay, Coast Guard
				  (70–0602–0–1–403).
										Retirement Pay and Medical Benefits for Commissioned
				  Officers, Public Health Service (75–0379–0–1–551).
										Special Benefits for Disabled Coal Miners
				  (16–0169–0–1–601).
										Special Benefits, Federal Employees’ Compensation
				  Act (16–1521–0–1–600).
										Special Workers Compensation Expenses
				  (16–9971–0–7–601).
										Tax Court Judges Survivors Annuity Fund
				  (23–8115–0–7–602).
										United States Court of Federal Claims Judges’
				  Retirement Fund (10–8124–0–7–602).
										United States Secret Service, DC Annuity
				  (70–0400–0–1–751).
										Voluntary Separation Incentive Fund
				  (97–8335–0–7–051).
								(2)Prior legal obligations of the Government
				in the following budget accounts and activities shall be exempt from any order
				issued under this part:
								
									Biomass Energy Development
				  (20–0114–0–1–271).
									Check Forgery Insurance Fund
				  (20–4109–0–3–803).
									Credit liquidating accounts.
									Credit reestimates.
									Employees Life Insurance Fund (24–8424–0–8–602).
				  
									Federal Aviation Insurance Revolving Fund
				  (69–4120–0–3–402).
									Federal Crop Insurance Corporation Fund
				  (12–4085–0–3–351).
									Federal Emergency Management Agency, National Flood
				  Insurance Fund (58–4236–0–3–453).
									Federal Home Loan Mortgage Corporation (Freddie
				  Mac).
									Federal National Mortgage Corporation (Fannie
				  Mae).
									Geothermal resources development fund
				  (89–0206–0–1–271).
									Low-Rent Public Housing—Loans and Other Expenses
				  (86–4098–0–3–604).
									Maritime Administration, War Risk Insurance
				  Revolving Fund (69–4302–0–3–403).
									Natural Resource Damage Assessment Fund
				  (14–1618–0–1–302).
									Overseas Private Investment Corporation, Noncredit
				  Account (71–4184–0–3–151).
									Pension Benefit Guaranty Corporation Fund
				  (16–4204–0–3–601).
									San Joaquin Restoration Fund
				  (14–5537–0–2–301).
									Servicemembers’ Group Life Insurance Fund
				  (36–4009–0–3–701).
									Terrorism Insurance Program
				  (20–0123–0–1–376).
							(h)Low-Income programsThe following programs shall be exempt from
				reduction under any order issued under this part:
							
								Academic Competitiveness/Smart Grant Program
				  (91–0205–0–1–502).
								Child Care Entitlement to States
				  (75–1550–0–1–609).
								Child Enrollment Contingency Fund
				  (75–5551–0–2–551).
								Child Nutrition Programs (with the exception of
				  special milk programs) (12–3539–0–1–605). 
								Children’s Health Insurance Fund (75–0515–0–1–551).
				  
								Commodity Supplemental Food Program
				  (12–3507–0–1–605). 
								Contingency Fund (75–1522–0–1–609).
				  
								Family Support Programs (75–1501–0–1–609).
				  
								Federal Pell Grants under section 401 Title IV of
				  the Higher Education Act.
								Grants to States for Medicaid
				  (75–0512–0–1–551).
								Payments for Foster Care and Permanency
				  (75–1545–0–1–609).
								Supplemental Nutrition Assistance Program
				  (12–3505–0–1–605).
								Supplemental Security Income Program
				  (28–0406–0–1–609).
								Temporary Assistance for Needy Families
				  (75–1552–0–1–609).
						.
				(d)Economic recovery programsSection 255 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by adding the following after
			 subsection (h):
					
						(i)Economic recovery programsThe following programs shall be exempt from
				reduction under any order issued under this part:
							
								All programs enacted in, or increases in programs
				  provided by, the American Recovery and Reinvestment Act of
				  2009.
								Exchange Stabilization Fund-Money Market Mutual Fund
				  Guaranty Facility (20–4274–0–3–376).
								Financial Stabilization Reserve (20–0131–4–1–376).
				  
								GSE Mortgage-Backed Securities Purchase Program
				  Account (20–0126–0–1–371).
								GSE Preferred Stock Purchase Agreements
				  (20–0125–0–1–371).
								Office of Financial Stability
				  (20–0128–0–1–376).
								Special Inspector General for the Troubled Asset
				  Relief Program (20–0133–0–1–376).
								Troubled Asset Relief Program Account
				  (20–0132–0–1–376).
								Troubled Asset Relief Program Equity Purchase
				  Program (20–0134–0–1–376).
								Troubled Asset Relief Program, Home Affordable
				  Modification Program
				  (20–0136–0–1–604).
						.
				302.Enforcement
			 procedures under the Congressional Budget Act
				(a)EnforcementTitle III of the Congressional Budget Act
			 of 1974 is amended by adding after section 315 the following new
			 section:
					
						316.Enforcement
				procedures
							(a)Discretionary
				Spending LimitsIt shall not
				be in order in the House of Representatives or the Senate to consider any bill,
				joint resolution, amendment, or conference report that includes any provision
				that would cause the discretionary spending limits as set forth in section
				251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 to be
				exceeded.
							(b)Deficit
				limitsIt shall not be in order in the House of Representatives
				or the Senate to consider any bill, joint resolution, amendment, or conference
				report that includes any provision that would cause the most recently reported,
				current deficit limits set forth in section 253A of the Balanced Budget and
				Emergency Deficit Control Act of 1985 to be exceeded.
							(c)Waiver or
				Suspension
								(1)In the
				SenateThe provisions of this section may be waived or suspended
				in the Senate only by the affirmative vote of three-fifths of the Members, duly
				chosen and sworn.
								(2)In the
				HouseThe provisions of this section may be waived or suspended
				in the House of Representatives only by a rule or order proposing only to waive
				such provisions by an affirmative vote of three-fifths of the Members, duly
				chosen and sworn.
								(d)Point of Order
				ProtectionIn the House, it shall not be in order to consider a
				rule or order that waives the application of paragraph (2) of subsection
				(c).
							(e)Motion To
				SuspendIt shall not be in order for the Speaker to entertain a
				motion to suspend the application of this section under clause 1 of rule
				XV.
							.
				(b)Table of
			 ContentsThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
					
						
							Sec. 316. Enforcement
				procedures.
						
						.
				303.DefinitionsSection 250(c)(4) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by striking paragraph (4),
			 redesignating the succeeding paragraphs accordingly, and adding the following
			 paragraphs:
				
					(19)The term
				spending reduction refers to the cancellation of budgetary
				resources provided by discretionary appropriations or mandatory
				spending.
					(20)The term
				GDP, for any fiscal year, means the gross domestic product during
				such fiscal year consistent with Department of Commerce definitions.
					(21)(A)The term emergency
				requirement means any provision that provides new budget authority and
				resulting outlays for a situation that poses a threat to life, property, or
				national security and is—
							(i)sudden, quickly coming into being,
				and not building up over time;
							(ii)an urgent, pressing, and
				compelling need requiring immediate action;
							(iii)unforeseen, unpredictable, and
				unanticipated; and
							(iv)not permanent, temporary in
				nature.
							(B)An emergency that is part of an
				aggregate level of anticipated emergencies, particularly when normally
				estimated in advance, is not
				unforeseen.
						.
			
